COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Royce Hassell v. Hassell Construction Co., Inc., Phillip Hassell, Shawn
                          Hassell Potts, and Jason Hassell

Appellate case number:    01-18-00709-CV

Trial court case number: 2016-87708

Trial court:              61st District Court of Harris County

        On August 23, 2018, this Court provided notice to all parties that this appeal was stayed
pursuant to the “Amended Notice of Bankruptcy Pursuant to TRAP Rule 8,” submitted by
appellant, Royce Hassell, on August 10, 2018. At that time, this Court notified the parties that no
further action would be taken until any party successfully moved to reinstate the appeal or sever
with respect to the bankrupt party. See TEX. R. APP. P. 8.2.
       On January 28, 2020, appellant filed a “Motion to Dismiss Appeal” with this Court, seeking
dismissal of this appeal pursuant to an order of the bankruptcy court. We strike appellant’s
motion to dismiss. Appellant’s motion fails to comply with Rule 8.3 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 8.3(a). The Court will consider a motion to dismiss
accompanied by a motion to reinstate that complies with Rule 8.3. Id.
       It is so ORDERED.

Judge’s signature: ______/s/ Evelyn V. Keyes______
                    Acting individually  Acting for the Court


Date: ___March 5, 2020___